Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3rd, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0111168) in view of Walker et al (US 8,545,309).

Claim 1: The combination of Nguyen and Walker teach a computer system for processing gaming data from two or more gaming systems, the computer system comprising: 
a memory device configured to store machine-readable instructions (Nguyen Figure 10; Paragraphs [0142]-[0148]);
 a processor connected to the memory device (Nguyen Figure 10; Paragraphs [0142]-[0148]); and 
a first communication interface connected to the processor and configured to connect to a first gaming system(-Describing network interconnections between gaming devices and network attached services across multiple respective different gaming establishments- Nguyen Figures 2, 8; Elms 210, 822, 826; Paragraphs [0040], [0087]); and 
a second communication interface connected to the processor and configured to connect to a second gaming system that is different from the first gaming system(-Describing network interconnections between gaming devices and network attached services across multiple respective different gaming establishments- Nguyen Figures 2, 8; Elms 210, 822,826, 830; Paragraphs [0040], [0087]); 
a third communication interface connected to the processor and configured to connect to a stub server(-Describing network interconnections between attached services and connected with the player tracking server- Nguyen Figures 2, 8; Elms 210, 230, 822, 824, 825, 826, 842, 886); 
wherein the processor obtains the machine-readable instructions from the memory device and is configured by the machine-readable instructions to:
receive, via the first communication interface, first gaming data from the first gaming system, the first gaming data being generated by the first gaming system based on a first gaming protocol (Nguyen Paragraphs [0113], [0114], [0116]); 
receive, via the second communication interface, second gaming data from the second gaming system, the second gaming data being generated by the second gaming system based on a second gaming protocol that is different from the first gaming protocol(Nguyen Paragraphs [0113], [0114], [0116]); 
determine, from the first gaming data and based on the first gaming protocol, identity information associated with a user and first usage information associated with use of the first gaming system by the user (-player tracking- Nguyen Abstract; Paragraphs [0009], [0012], [0017], [0111]);
determine, from the second gaming data and based on the second gaming protocol, the identity information associated with the user and second usage information associated with use of the second gaming system by the user(-player tracking- Nguyen Abstract; Paragraphs [0009], [0012], [0017], [0111]); 
send the identity information, the first usage information and the second usage information to the stub server via the third communication interface(-Player tracking server- Nguyen Figure 2: Elements 210, 230) for determining if the user is a problem gambler (Walker Col 15:22-16:22, 28: 21-49);
receive an instruction from the stub server (Nguyen Abstract; Paragraph [0009], [0014); 3138053MCQUEEN et al.Atty Docket No.: AMK-5243-0026Appl. No. 16/614,040and 
in response to the instruction, cause the first gaming system or the second gaming system not to be used by the user for gaming if the user is determined to be a problem gambler(Walker Abstract; Figure 7; Col 40:41-60, 41:60-42:4), 
wherein the first gaming system and the second gaming system are operated by different operators(-Different interconnected Establishments including casinos, airports, and stores- Nguyen Paragraphs [0040], [0043], [0087], [0115]).
Nguyen teaches the invention including the use of player tracking and enabling or disabling game play of games based on user history as cited herein above.  While the prior art of Nguyen does not teach the detection and prohibition of play by players determined to be problem gamblers based on tracked data across multiple sessions or visits these features are taught in the analogous prior art reference of Walker (Walker Abstract; Figure 7; Col 30:25-47, 33:33-60, 40:41-60, 41:60-42:4).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the detection and interruption of problem gambling across multiple different gaming sessions as taught by Walker in the various differing monitored venues of Nguyen in order to utilize the documenting of specific player interactions and actions taken to discourage problem gambling behavior as taught by Walker (Walker Abstract).

Claim 3: The combination of Nguyen and Walker teach the computer system as claimed in claim 1, further comprising a computing device configured to: 
generate a first digital signature and a first timestamp associated with the first gaming data; and send the first digital signature and the first timestamp to the stub server (-event identifier and timestamp- Walker Figures 6A-6B; Elms 605, 615; Col 34:10-45). 

Claim 4: The combination of Nguyen and Walker teach the computer system as claimed in claim 3, wherein the computing device is further configured to generate a second digital signature and a second timestamp associated with the second gaming data; and send the second digital signature and the second timestamp to the stub server(-event identifier and timestamp- Walker Figures 6A-6B; Elms 605, 615; Col 34:10-45).  

Claim 57: The combination of Nguyen and Walker teach a computer-implemented method for processing gaming data from two or more gaming systems(Nguyen Paragraphs [0043], [0147]), the method comprising: 
receiving first gaming data from a first gaming system, the first gaming data being generated by the first gaming system based on a first gaming protocol (Nguyen Paragraphs [0040], [0087], [0113], [0114], [0116]); 
receiving second gaming data from a second gaming system, the second gaming data being generated by the second gaming system based on a second gaming protocol that is different from the first gaming protocol (Nguyen Paragraphs [0040], [0087], [0113], [0114], [0116]); 
determining, from the first gaming data and based on the first gaming protocol, identity information associated with a user and first usage information associated with use of the first gaming system by the user (-player tracking- Nguyen Abstract; Paragraphs [0009], [0012], [0017], [0111]); 
determining, from the second gaming data and based on the second gaming protocol, the identity information associated with the user and second usage information associated with use of the second gaming system by the user (-player tracking- Nguyen Abstract; Paragraphs [0009], [0012], [0017], [0111]); -3- 4876-0489-4253, v. 1Jason MCQUEENAtty Docket No.: AMK-5243-0026 Appl. No. 16/614,040 
sending the identity information, the first usage information and the second usage information to a first server (-Player tracking server- Nguyen Figure 2: Elements 210, 230) for use in determining if the user is a problem gambler (Walker Col 15:22-16:22, 28: 21-49); 
receiving an instruction from the first server (Nguyen Abstract; Paragraph [0009], [0014); and 
in response to the instruction, causing the first gaming system or the second gaming system not to be used by the user for gaming if the user is determined to be a problem gambler (Walker Abstract; Figure 7; Col 40:41-60, 41:60-42:4),
wherein the first gaming system and the second gaming system are operated by different operators (-Different Establishments including casinos, airports, and stores- Nguyen Paragraphs [0040], [0043], [0087], [0115]).  
Nguyen teaches the invention including the use of player tracking and enabling or disabling game play of games based on user history as cited herein above.  While the prior art of Nguyen does not teach the detection and prohibition of play by players determined to be problem gamblers based on tracked data across multiple sessions or visits these features are taught in the analogous prior art reference of Walker (Walker Abstract; Figure 7; Col 30:25-47, 33:33-60, 40:41-60, 41:60-42:4).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the detection and interruption of problem gambling across multiple different gaming sessions as taught by Walker in the various differing monitored venues of Nguyen in order to utilize the documenting of specific player interactions and actions taken to discourage problem gambling behavior as taught by Walker (Walker Abstract).

Claim 58: The combination of Nguyen and Walker teach the computer-implemented method as claimed in claim 57, the method further comprising: 
generating a first digital signature and a first timestamp associated with the first gaming data; and 
sending the first digital signature and the first timestamp to the first server(-event identifier and timestamp- Walker Figures 6A-6B; Elms 605, 615; Col 34:10-45).  

Claim 59: The combination of Nguyen and Walker teach the computer-implemented method as claimed in claim 58, the method further comprising: 
generating a second digital signature and a second timestamp associated with the second gaming data; and 
sending the second digital signature and the second timestamp to the first server(-event identifier and timestamp- Walker Figures 6A-6B; Elms 605, 615; Col 34:10-45).
  
Claim 60: The combination of Nguyen and Walker teach a non-transitory medium including machine-readable instructions stored thereon, when executed by a processor, causing the processor to perform the method of claim 57 (Nguyen Paragraphs [0043], [0147]).

Response to Arguments
Applicant's arguments filed August 3rd, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 5 and 6, the Applicant proposes that the claims as amended more clearly reflect features directed to the detection of problem gamblers and prohibition of play by the problem gamblers across multiple gaming system.  Specifically, the Applicant proposes that the prior art of Nguyen as cited only concerns the operation of a first and second gaming interface at the same establishment rather than interfaces operated across two different establishments operated by different operators.  
Responsive to the preceding, it is noted that the establishments shown in figures 2 and 8 are understood exemplary arrangements of establishments that are respectively connect to additional establishments in view of the disclosure of Nguyen (Nguyen Figure 8A; Element 888; Paragraphs [0040], [0087]).  The disclosed interconnection provides the ability to track player behavior across multiple platforms and establishments to enable and disable game access and overcome existing arrangements where player tracking data was not shared between class 2 and class 3 gaming machines in the prior art of Nguyen (Abstract; Figure 1; Paragraphs [0009], [0040], [0044]).  Further, the prior art of Walker teaches the identification of problem gamblers based on one or more visits or interactions with a gaming environment (Walker Abstract; Figure 7; Col 30:25-47, 33:33-60, 40:41-60, 41:60-42:4).  When considered in combination of Nguyen and Walker render the claimed invention obvious for the reasons set forth in the rejections presented herein above.
In view of the preceding, the rejection of claims is respectfully maintained as presented herein above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715